Citation Nr: 1533909	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel







INTRODUCTION

The Veteran had active duty from July 2002 to September 2002, January 2003 to March 2004, November 2010 to December 2011, and November 2012 to January 2015.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  That decision granted service connection for left ear hearing loss disability but denied service connection for right ear hearing loss disability.

In November 2013, the Veteran cancelled his request for a videoconference hearing.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

In May 2014 and January 2015, the Board remanded the appeal for evidentiary development.


FINDING OF FACT

The Veteran's right ear hearing loss disability is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for right ear hearing loss disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.

The Veteran contends that his right ear hearing loss disability is related to in-service noise exposure.  For the reasons that follow, service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran submitted his claim for service connection in March 2008.  Personnel records reflect that the Veteran was a combat engineer, and that he participated in combat.  The Board accepts that he was exposed to hazardous noise in service.  See 38 U.S.C.A. § 1154(a), (b).

Service treatment records show periodic complaints of hearing loss, but documented in-service audiograms reveal normal hearing, based on pure tone audiometry testing.  See 38 C.F.R. § 3.385.  On VA examination in November 2008, pure tone testing was again within normal limits bilaterally.  However, Maryland CNC testing revealed speech recognition of 84 percent in the right ear and 92 percent in the left ear.  In light of these results, the examiner conceded that in accordance with VA standards the Veteran was considered to have a bilateral hearing loss disability.  See id.  Nevertheless, the examiner opined, apparently based on the pure tone audiometry test results, that the Veteran had normal hearing sensitivity in the right ear and did not offer an opinion as to whether the documented right ear hearing loss was related to service.  In the same opinion, the examiner concluded that the Veteran's left ear hearing loss was related to service.  As a result, service connection for left ear hearing loss was granted in a December 2008 rating decision, while service connection for right ear hearing loss was denied.

In October 2014, another VA audiological examination was performed, in which both pure tone audiometry testing and Maryland CNC testing revealed normal hearing in both ears, pursuant to VA regulations.  The examiner did not provide an opinion as to etiology of the claimed right ear hearing loss, instead simply noting that "[t]he veteran exhibits normal hearing in the right ear."  There was no discussion of the November 2008 examination findings.  Thereafter, in its January 2015 remand, the Board found the October 2014 examination report inadequate in light of the well-settled rule that the presence of a disability at any time during the course of a claim is sufficient to establish a "current disability."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In light of the November 2008 findings establishing a right ear hearing loss disability based on Maryland CNC testing, the Board remanded the matter in order to obtain an addendum opinion clarifying whether the Veteran's conceded right ear hearing loss was related to service.

The subsequent addendum opinion, dated February 2015, noted that the November 2008 word recognition results were "poorer than expected given the pure tone thresholds."  The examiner further stated that, "[d]ue to the subjective nature of speech testing, the word recognition scores should not be the sole factor used in determining the presence of hearing loss."  Nevertheless, the examiner concluded: "I am unable to determine the etiology of the poorer than expected word recognition scores without resorting to mere speculation."

After reviewing the entire record, the Board finds that the evidence is in equipoise regarding whether the Veteran has a current right ear hearing loss disability that is related to service.  Therefore, service connection is warranted.

As noted above, the Board accepts both that the Veteran had in-service hazardous noise exposure and that the evidence shows a "current disability."  In this regard, the Board notes that although the accuracy of the November 2008 Maryland CNC Test results was called into question by the February 2015 addendum opinion, the actual results demonstrating right ear hearing loss disability have not been invalidated.  Rather, the February 2015 addendum noted only that the examiner was unable to determine the etiology of the Veteran's poor word recognition scores, and that Maryland CNC testing should not be the "sole factor" in determining the existence of hearing loss.  Regardless, the Board has already accepted the November 2008 examination findings as evidence of a current disability, and none of the subsequent evidence alters that conclusion.  In addition, we note that the October 2014 examination report indicating normal hearing is persuasive only insofar as it demonstrates normal hearing at the time of the examination-i.e., in October 2014.  Thus, the November 2008 findings remain probative evidence establishing that right ear hearing loss disability manifest during the appeal period.  See McClain, 21 Vet. App. at 321.

As for the third element, a nexus to service, the Board acknowledges that the evidence is inconclusive.  The Veteran claims he has right ear hearing loss that is related to service, but his statements have been somewhat inconsistent, as he sometimes denied during in-service questionnaires that he had any hearing problems.  In addition, to the extent the VA medical opinions of record weigh for or against a link between right ear hearing loss and service, the Board finds these opinions are unpersuasive.  The October 2014 examination did not address the November 2008 examination findings, instead noting simply that hearing in the right ear was normal.  As such, the October 2014 opinion is based on an incomplete factual record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Likewise, the November 2008 examiner's opinion is unconvincing, as it failed to even offer an opinion as to the possible link between the Maryland CNC Test findings and service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value from medical opinions come from their reasoning).  Given the dearth of convincing evidence, we note that it makes little sense that service connection would be granted for left ear hearing loss based on the November 2008 examination findings, when those findings demonstrate that hearing loss was more severe in the Veteran's right ear.

In sum, the Board has no choice but to conclude that the evidence is at least evenly balanced.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for right ear hearing loss disability is granted.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


